CAMPBELL, Acting Chief Judge.
The only issue raised by appellant on appeal is whether the trial court erred in sentencing him to five-and-one-half years’ imprisonment upon revocation of his community control in Case No. 91-16683, since the maximum sentence for his 1991 offenses of burglary of a structure and grand theft is five years. The State concedes that even with bump-ups for violation of community control, appellant’s sentence in that case exceeded the maximum permitted by statute. See Fla. R.Crim. P. 3.701(d)(10) (1991). Accordingly, appellant’s sentence in Case No. 91-16683 is reversed and remanded for resentencing.
FULMER and NORTHCUTT, JJ., concur.